DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments, below. This judicial exception is not integrated into a practical application for reasons indicated by in-line comments, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments, below.
1. A predictive engine (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea) for generating optimized multivariate responses (abstract; mathematical concepts; mathematical calculations), the predictive engine comprising:
an optimizer (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea) configured to receive an observed dataset having inputs and multivariate responses (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity) and determine latent response variables based on the inputs and the multivariate responses (abstract; mathematical concepts; mathematical calculations); and
a predictor (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea) configured to generate a predictive distribution of probabilities for the latent variables, map the probabilities to multivariate responses, generate a predictive distribution of probabilities for the multivariate responses, and determine at least one optimized input from the multivariate responses (abstract; mathematical concepts; mathematical calculations). 
2. The predictive engine of claim 1 wherein the optimizer is further configured to:
select latent response variables (abstract; mental processes; judgment);
measure dependencies between multivariate responses (abstract; mathematical concepts; mathematical calculations);
estimate coefficients that relate the input predictors to determined latent response variables (abstract; mathematical concepts; mathematical calculations); and
correlate dependencies and coefficients with the latent response variables (abstract; mathematical concepts; mathematical calculations). 
3. The predictive engine of claim 2 wherein the dependencies are measured by creating a covariance matrix (abstract; mathematical concepts; mathematical calculations). 
4. The predictive engine of claim 2 wherein the dependencies and coefficients are correlated with the latent response variables using joint posterior density distribution (abstract; mathematical concepts; mathematical calculations). 
5. The predictive engine of claim 1 wherein the optimizer is further configured to:
(i) initialize a latent response variable vector with respect to an input predictor and multivariate response vector (abstract; mathematical concepts; mathematical calculations);
(ii) measure dependency between a latent response variable and a multivariate response (abstract; mathematical concepts; mathematical calculations);
(iii) estimate a coefficient that relates an input predictor to the latent response variable (abstract; mathematical concepts; mathematical calculations);
(iv) correlate the dependency measure and the estimate coefficient with the latent response variable (abstract; mathematical concepts; mathematical calculations); and
(v) select a latent response variable (abstract; mental processes; judgment). 
6. The predictive engine of claim 5 wherein the dependency measure and the estimate coefficient is correlated with the latent variable using a joint posterior density distribution (abstract; mathematical concepts; mathematical calculations). 
7. The predictive engine of claim 5 wherein steps (ii)-(v) are repeated until convergence (abstract; mathematical concepts; mathematical calculations). 
8. The predictive engine of claim 1 wherein the multivariate responses are one of multivariate binary responses and multivariate categorical responses (abstract; mathematical concepts; mathematical calculations). 
9. The predictive engine of claim 1 wherein the predictive distribution is a posterior predictive distribution (abstract; mathematical concepts; mathematical calculations). 
10. The predictive engine of claim 1 wherein the probabilities are mapped to the multivariate responses by generating a conditional distribution (abstract; mathematical concepts; mathematical calculations). 
11. A method for generating optimized multivariate responses (abstract; mathematical concepts; mathematical calculations), the method comprising:
receiving an observed dataset having inputs and multivariate responses (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
determining latent response variables based on the inputs and the multivariate responses (abstract; mathematical concepts; mathematical calculations);
generating a predictive distribution of probabilities for the latent variables (abstract; mathematical concepts; mathematical calculations);
mapping the probabilities to multivariate responses, generate a predictive distribution of probabilities for the multivariate responses (abstract; mathematical concepts; mathematical calculations); and
determining at least one optimized input from the multivariate responses (abstract; mathematical concepts; mathematical calculations). 
12. The method of claim 11 further comprising:
selecting latent response variables (abstract; mental processes; judgment);
measuring dependencies between multivariate responses (abstract; mathematical concepts; mathematical calculations);
estimating coefficients that relate the input predictors to determined latent response variables (abstract; mathematical concepts; mathematical calculations); and
correlating dependencies and coefficients with the latent response variables (abstract; mathematical concepts; mathematical calculations). 
13. The method of claim 11 further comprising:
(i) initializing a latent response variable vector with respect to an input predictor and multivariate response vector (abstract; mathematical concepts; mathematical calculations);
(ii) measuring dependency between a latent response variable and a multivariate response (abstract; mathematical concepts; mathematical calculations);
(iii) estimating a coefficient that relates an input predictor to the latent response variable (abstract; mathematical concepts; mathematical calculations);
(iv) correlating the dependency measure and the estimate coefficient with the latent response variable (abstract; mathematical concepts; mathematical calculations); and
(v) selecting a latent response variable (abstract; mental processes; judgment). 
14. The method of claim 13 wherein steps (ii)-(v) are repeated until convergence (abstract; mathematical concepts; mathematical calculations). 
15. A non-transitory computer readable storage medium comprising a set of computer instructions executable by a processor (does not integrate into a practical application because generally linking the use of the judicial exception to a particular technological environment or field of use; not significantly more because generally linking the use of the judicial exception to a particular technological environment or field of use) for generating optimized multivariate responses, the computer instructions configured to:
receive an observed dataset having inputs and multivariate responses (does not integrate into a practical application because; insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
determine latent response variables based on the inputs and the multivariate responses (abstract; mathematical concepts; mathematical calculations);
generate a predictive distribution of probabilities for the latent variables (abstract; mathematical concepts; mathematical calculations);
map the probabilities to multivariate responses, generate a predictive distribution of probabilities for the multivariate responses (abstract; mathematical concepts; mathematical calculations); and
determine at least one optimized input from the multivariate responses (abstract; mathematical concepts; mathematical calculations). 
16. The non-transitory computer readable storage medium as recited in claim 15 further including computer instructions configured to:
select latent response variables (abstract; mental processes; judgment);
measure dependencies between multivariate responses (abstract; mathematical concepts; mathematical calculations);
estimate coefficients that relate the input predictors to determined latent response variables (abstract; mathematical concepts; mathematical calculations); and
correlate dependencies and coefficients with the latent response variables (abstract; mathematical concepts; mathematical calculations). 
17. The non-transitory computer readable storage medium as recited in claim 15 further including computer instructions configured to:
(i) initialize a latent response variable vector with respect to an input predictor and multivariate response vector (abstract; mathematical concepts; mathematical calculations);
(ii) measure dependency between a latent response variable and a multivariate response (abstract; mathematical concepts; mathematical calculations);
(iii) estimate a coefficient that relates an input predictor to the latent response variable (abstract; mathematical concepts; mathematical calculations);
(iv) correlate the dependency measure and the estimate coefficient with the latent response variable (abstract; mathematical concepts; mathematical calculations); and
(v) select a latent response variable (abstract; mental processes; judgment). 
18. The non-transitory computer readable storage medium of claim 17 wherein the computer instructions are further configured to:
select latent response variables (abstract; mental processes; judgment);
measure dependencies between multivariate responses (abstract; mathematical concepts; mathematical calculations);
estimate coefficients that relate the input predictors to determined latent response variables (abstract; mathematical concepts; mathematical calculations); and
correlate dependencies and coefficients with the latent response variables (abstract; mathematical concepts; mathematical calculations). 
19. The non-transitory computer readable storage medium as recited in claim 18 wherein the dependencies are measured by creating a covariance matrix (abstract; mathematical concepts; mathematical calculations). 
20. The non-transitory computer readable storage medium as recited in claim 17 wherein the multivariate responses are one of multivariate binary responses and multivariate categorical responses (abstract; mathematical concepts; mathematical calculations). 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (2011/0112998).
Regarding claim 1, Abe et al. disclose a predictive engine for generating optimized multivariate responses, the predictive engine comprising:
an optimizer (“additive model with continuous variables”; see paragraph 77) configured to receive an observed dataset (observations for training; see paragraph 77) having inputs (the μi; see paragraph 77) and multivariate responses (predictors, xi; see paragraph 77) and determine latent response variables (“hidden variables”; see paragraph 77) based on the inputs and the multivariate responses; and
a predictor configured to generate a predictive distribution of probabilities for the latent variables (see paragraph 77), map the probabilities to multivariate responses (the predictors, xi, have 40 components; supra), generate a predictive distribution of probabilities for the multivariate responses (supra), and determine at least one optimized input from the multivariate responses (see paragraph 78). 

Regarding claim 8, Abe et al. disclose the predictive engine of claim 1 wherein the multivariate responses are one of multivariate binary responses and multivariate categorical responses ( paragraph 77). 
Regarding claim 9, Abe et al. disclose the predictive engine of claim 1 wherein the predictive distribution is a posterior predictive distribution (see paragraph 77). 
Regarding claim 10, Abe et al. disclose the predictive engine of claim 1 wherein the probabilities are mapped to the multivariate responses by generating a conditional distribution (see paragraph 77). 
Regarding claims 11 and 15, see the foregoing rejection of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852 
/ROY Y YI/               Primary Examiner, Art Unit 2852